NICKELS, J.
In our original opinion, 15 S.W.(2d) 223, we erred in saying that “contents of the Royal Insurance Company’s policy are not disclosed.” We withdraw that statement and the discussion contained in the paragraph which is the context of the statement.
All matters presented in the motion for rehearing were considered by us originally. We have re-examined the questions and adhere to the conclusions formerly expressed, savé in the respect above noted.
We recommend that the motion for rehearing filed by plaintiff in error be overruled.